SMITH, Judge.
Employer appeals from an award of the Labor and Industrial Relations Commission of 20% permanent partial disability on Claimant’s workers compensation claim.
The only issue raised on appeal is that the Commission erred in awarding the percentage that it did because it exceeded the medical experts’ opinions of disability. Employee’s doctor placed the disability at 15%; employer’s doctor at 5%. A determination of the degree of disability is not strictly a medical question. The nature of the injury, its severity, and permanence are medical questions. However, the impact of that injury upon the employee’s ability to work involves considerations which are not exclusively medical in nature. As a result the courts have recognized that the extent and percentage of disability is a finding of fact within the special province of the Commission to determine. The Commission is not bound by the exact percentage of disability estimated by the medical experts. McAdams v. Seven-Up Bottling Works, 429 S.W.2d 284 (Mo.App.1968) [9]; Banner Iron Works v. Mordis, 663 S.W.2d 770 (Mo.App.1983) [6, 7].
The Commission had, in addition to the medical evidence, the testimony of the Claimant of her reduced ability to function with the back injury she admittedly sustained. This furnished competent and substantial evidence to support the award made.
The award is affirmed.
SNYDER, C.J., and CARL R. GAERT-NER, P.J., concur.